DETAILED ACTION
The communication dated 1/25/2022 has been entered and fully considered.
Claims 11-15 are cancelled. Claims 16-18, 20-22 have been amended. Claims 24-25 are new. Claims 1-10 and 16-25 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, filed 7/29/2021, with respect to the rejection(s) of claim(s) 18 under § 102 have been fully considered and are persuasive. The Applicant argues that the resilient member comprises a spring that completely surrounds the inflatable seal and is not taught by KIM. The Examiner agrees that this newly amended limitation is not taught by KIM. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art.
The Applicant argues that HEINZ does not disclose an expandable member that operates tbetween a non-expanded position and an expanded position in which the expandable member forces the material to be folded over the edge.
The Examiner respectfully disagrees. HEINZ teaches the expandable member is non-expanded in Figure 8 and then is expanded in Figure 9 and the expanded member is further pressed to fold over the edge [Fig. 10], which meets the claim limitation.
The Applicant argues that HEINZ does not teach “a resilient member that is moved during inflation of the inflatable seal to fold the layer of material over the edge.” 
The Examiner apologizes for the confusion; however, the Examiner respectfully disagrees with this argument. As the expandable member is being expanded further by the resilient member (520) in HEINZ. HEINZ teaches a squeezing plate (520) that is moved during expansion of the hose (421) to fold the edge (12) [0046; Fig. 10]. Furthermore, the claim as written states that the resilient member is moved during expansion of the expandable member and not during inflation. 
 The Applicant argues that the springs 530 do not move during expansion of the expandable member.
The Examiner respectfully disagrees. HEINZ shows that when the plate moves (520) so do the springs which is holding it during squeezing the expandable member further 0044; Figs. 8-10].
 The Applicant argues that mandrel (140) cannot reasonably be considered to correspond to the claimed component having at least one opening.
The Examiner respectfully disagrees, as the definition of component is a constituent part, such as a part of a machine [See Merriam-Webster definition, https://www.merriam-webster.com/dictionary/component, accessed on May 2, 2022]. Furthermore, in Figure 4 of KIM, it shows that there is an opening above the mandrel (140) that has an edge or an opening between the mandrels that can be interpreted as the opening. Furthermore, the specification [0029] and drawings [Fig. 2A] teach that the opening can just be an empty space above the tool or an empty space between the components and the components have edges, which KIM teaches.
The Applicant argues that the resilient member cannot be considered a resilient member as it is a rigid plate.
The Examiner respectfully disagrees, as the definition of resilient is “to be capable of withstanding shock without permanent deformation or rupture”, which the press plate would inherently be capable of shock without permanent deformation [See Merriam Webster, https://www.merriam-webster.com/dictionary/resilient, accessed on 5/2/2022].
The Applicant argues that the mandrel of KIM does not have an opening that extends through an entire thickness of the mandrel from the upper surface to the lower surface.
The Examiner respectfully disagrees. KIM shows the edge of the opening extends through a thickness of the mandrel (140) from the upper surface to the lower surface [Figs. 5-6; 0047], which Examiner is interpreting the opening between the mandrels (140) as at least one opening. Furthermore, as stated above, the specification [0029] and drawings [Fig. 2A] teach that the opening can just be an empty space above the tool or an empty space between the components and the components have edges, which KIM teaches both interpretations.
The Applicant argues that the opening between upper and lower parts A and B has nothing to do with an opening formed in the workpiece (21) itself and the opening between upper and lower parts A and B certainly does not comprise an opening that extends through an entire thickness of the component from the upper surface to the lower surface of the component (21).
The Examiner respectfully disagrees that the opening has nothing to do with an opening formed in the workpiece. According to the Applicant’s specification and drawings, the opening (14) can just be an empty space above the tool or an empty space between the components [0029; Fig. 2A]. In regards to the Applicant’s argument that the opening does not extend through an entire thickness of the component from the upper surface to the lower surface component, the Examiner respectfully disagrees as HEINZ shows the opening does extend through an entire thickness of the component from the upper surface to the lower surface component [Fig. 8].
The Applicant argues that HEINZ teaches that the expansion from the deflated position to the inflated position of the expandable member does not cause folding of the layer of material over an outer surface of the component that surrounds the opening as newly amended.
The Examiner agrees that HEINZ does not teach the newly amended feature.
The Applicant argues that HEINZ does not teach ‘the expandable member inflated to expand radially outwardly in all directions to fold the layer”.
 The Examiner agrees that HEINZ does not teach the newly amended feature. However, the features are taught by MIYAZAKI. MIYAZAKI teaches the bladders (8, 8’) are inflated by air and expands on either side of the ply [0002], and the bladders expand radially outwardly in a direction away from the center of the at least one opening [Fig. 3(b)].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karl-Heinz (EP 1531036 A1), hereinafter HEINZ.
Regarding claim 1, HEINZ teaches: An apparatus (HEINZ teaches an apparatus [0044; Fig. 8]) comprising: a component having at least one opening defined by an edge (HEINZ teaches a workpiece (21) that has an opening defined by an edge [Fig. 8; 0046]); a layer of material positioned along the edge (HEINZ teaches a blank (11) positioned along the edges of the workpiece (21) [Fig. 8; 0046]); an expandable member positionable within a tool and configured to operate between a non-expanded position and an expanded position in which the expandable member forces the layer of material to be folded over the edge (HEINZ teaches a hose (421) that is inflated, and operates between a non-expanded position and an expanded position [Figs. 8-9]. HEINZ teaches once the hose (421) is inflated, the circumference is squeezed and folds the edges (12) of the blank (11) [0046]).
Regarding claim 2, HEINZ teaches: wherein the expandable member comprises an inflatable seal (HEINZ teaches an inflatable hose (421) that comprises a seal by a plate (401) and squeezing plate (520) [0044; 0046; Fig. 10]).
Regarding claim 3, HEINZ teaches: including a resilient member that is moved during expansion of the expandable member to fold the layer of material over the edge (HEINZ teaches a squeezing plate (520) that is moved during expansion of the hose (421) to fold the edge (12) [0046; Fig. 10]).
Regarding claim 4, HEINZ teaches: wherein the resilient member comprises a spring (HEINZ teaches the squeezing plate (520) is supported on the base plate (501) by means of springs (530) [0044; Figs. 8-10]).
Regarding claim 5, HEINZ teaches: including a heater configured to heat the layer of material (HEINZ teaches a heating plate (601) designed to be continuously or partially continuously heated and heats the pressing part (504) and heating transfer takes place to heat the blank and workpiece [0048; 0051; Fig. 10].).
Regarding claim 6, HEINZ teaches: wherein the layer of material comprises a foil (HEINZ teaches the workpiece can be made of different materials, such as metal [0002], which inherently would include a foil). Furthermore, it is well settled that the intended uses of and the particular material used in an apparatus have no significance in determining patentability of apparatus claims. See Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969).
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (U.S. PGPUB 2010/0170631), hereinafter KIM.
Regarding claim 8, KIM teaches: An apparatus (KIM teaches an apparatus [0046; Fig. 4]) comprising: a tool configured to hold a component having at least one opening defined by an edge (KIM teaches a tool (upper movable portion (111)) to hold a mandrel (140) having at least one opening defined by an edge [0015; 0047-0048; Fig. 4]), wherein the component further includes a layer of material positioned along the edge (KIM teaches a prepreg (P) is disposed under the mandrel (140) along the edge [0047; Fig. 5]); an inflatable seal associated with the tool and configured to operate between a deflated position and an inflated position (KIM teaches an expanding portion (120) that is inflated, and operates between a non-expanded position and an expanded position [Figs. 5-7; 0072]. HEINZ shows once the expanding portion (120) is inflated, the edges of the prepreg P are folded over the edges of the mandrel [Figs. 6-7]); and a resilient member that is moved during inflation of the inflatable seal to fold the layer of material over the edge (KIM teaches a resilient member (second pressing portion (160)) is moved during inflation of the expanding portion during inflation [Figs. 5-7; 0074; 0076]).
Regarding claim 16, KIM teaches: wherein the component has an upper surface and a lower surface facing opposite the upper surface (KIM shows the mandrel (140) has an upper surface and a lower surface facing the opposite of the upper surface [0047; Fig. 7]), and wherein the edge of the at least one opening extends through an entire thickness of the component from the upper surface to the lower surface (KIM shows the edge of the opening extends through a thickness of the mandrel (140) from the upper surface to the lower surface [Figs. 5-6; 0047], which Examiner is interpreting the opening between the mandrels (140) as at least one opening), and wherein the inflatable seal expands radially outwardly in a direction away from a center of the at least one opening such that expansion from the deflated position to the inflated position causes folding of the layer of material over an outer surface of the component that surrounds the at least one opening (KIM teaches the inflatable seal (expanding portion (120)) expands radially outwardly in a direction upwards away from the center of the opening between the mandrels that folds over the prepreg P [the circled portions are the portion of the expandable seal that expands outwardly away from the center in Fig. 6; 0047]. KIM shows the expansion from the deflated position to the inflated position causes folding of the layer over an outer surface of the component that surrounds at least one opening [Fig. 6]).

    PNG
    media_image1.png
    268
    453
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl-Heinz (EP 1531036 A1), hereinafter HEINZ, in view of Ugolini (U.S. 5,437,753), hereinafter UGOLINI.
Regarding claim 7, HEINZ is silent as to wherein the component comprises an automotive interior component having at least one panel portion with the at least one opening; however, it is well settled that the intended uses of and the particular material used in an apparatus have no significance in determining patentability of apparatus claims. See Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969). 
In the alternative, in the same field of endeavor, folding, UGOLINI teaches edge folding a panel (Col. 3, lines 9-10; Figs. 1-2] and it is an automotive interior trip panel [Col. 1, lines 65-66]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HEINZ by edge folding an automotive interior panel, as suggested by UGOLINI, in order to produce an automotive trim panel and form a seam between two areas on the panel [Col. 1, lines 7-10]. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. PGPUB 2010/0170631), hereinafter KIM, in view of Karl-Heinz (EP 1531036 A1), hereinafter HEINZ.
Regarding claim 9, KIM teaches a heating portion disposed inside the vacuum chamber for heating the prepreg [Abstract], but is silent as to supplying hot air to heat the layer of material. In the same field of endeavor, folding apparatus, HEINZ teaches in a different embodiment: wherein the tool includes a hot air supply to heat the layer of material (HEINZ teaches compressed air source and/or line is provided with a heating device and heated air is conveyed to the blow-out nozzles to make it easier to turn the edges [0021; 0013]). It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the applicant’s invention to modify KIM, by having hot air to heat the prepreg, as suggested by HEINZ, in order to make it easier to turn the edges [0013].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. PGPUB 2010/0170631), hereinafter KIM, in view of Ugolini (U.S. 5,437,753), hereinafter UGOLINI.
Regarding claim 10, KIM is silent as to the prepreg comprising a foil; however, it is well settled that the intended uses of and the particular material used in an apparatus have no significance in determining patentability of apparatus claims. See Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969).
In the alternative, in the same field of endeavor, folding, UGOLINI teaches edge folding a panel (Col. 3, lines 9-10; Figs. 1-2] and it is an automotive interior trip panel [Col. 1, lines 65-66]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KIM by edge folding an automotive interior panel, as suggested by UGOLINI, in order to produce an automotive trim panel and form a seam between two areas on the panel [Col. 1, lines 7-10]. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. PGPUB 2010/0170631), hereinafter KIM, in view of Miyazaki et al. (JP 57098342A), hereinafter MIYAZAKI.
Regarding claim 16, KIM teaches all of the limitations as stated above. In the alternative, in the same field of endeavor, folding apparatus, MIYAZAKI teaches: wherein the component has an upper surface and a lower surface facing opposite the upper surface (MIYAZAKI teaches component has an upper and lower surface [Fig. 3(a)]), and wherein the edge of the at least one opening extends through an entire thickness of the component from the upper surface to the lower surface (MIYAZAKI shows the opening above the component extends through the thickness of the component [Fig. 3(b); 0002], which Examiner is interpreting the open space above the ply (10a) is the opening.), and wherein the inflatable seal expands radially outwardly in a direction away from a center of the at least one opening (MIYAZAKI teaches the bladders (8, 8’) are inflated by air and expands on either side of the ply [0002], and the bladders expand radially outwardly in a direction away from the center of the at least one opening [Fig. 3(b)]) such that expansion from the deflated position to the inflated position causes folding of the layer of material over an outer surface of the component that surrounds the at least one opening (MIYAZAKI shows the breaker ply (10b) is folded over an outer surface of the ply (10a) that surrounds the at least one opening [Fig. 3(a-d); 0002]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KIM, by having an expandable member that expands outwardly away from a center of the opening, as suggested by MIYAZAKI, in order to fold the edges of the layer with a simpler apparatus and improved accuracy [0002].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. PGPUB 2010/0170631), hereinafter KIM, in view of Miyazaki et al. (JP 57098342A), hereinafter MIYAZAKI, and McGlashen (U.S. 4,597,728), hereinafter MCGLASHEN.
Regarding claim 17, KIM teaches an inflatable seal inflates radially outwardly in all direction to fold a layer of material over the edge that surrounds at least one opening [Fig. 5-7]. In the alternative, in the same field of endeavor, folding apparatus, MIYAZAKI teaches the bladders (8, 8’) are inflated by air and expands on either side of the ply [0002], and the bladders expand radially outwardly in a direction away from the center of the at least one opening [Fig. 3(b). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KIM, by having an expandable member that expands outwardly away from a center of the opening, as suggested by MIYAZAKI, in order to fold the edges of the layer with a simpler apparatus and improved accuracy [0002].
KIM and MIYAZAKI are silent as to: wherein the inflatable seal inflates to force the resilient member. In the same field of endeavor, inflatable members, MCGLASHEN teaches an inflatable bag is inflated in order to apply force to move segments [Abstract; Col. 2, lines 1-6; Col. 2, lines 10-12]. MCGLASHEN teaches the concept of using an inflatable bag to force a resilient member to move [Col. 3, lines 30-36]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KIM and MIYAZAKI, by having an inflatable member force a segment to move, as suggested by MCGLASHEN, in order for the inflatable bag to apply a constant force [Col. 1, lines 50-53].
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. PGPUB 2010/0170631), hereinafter KIM, in view of Karl-Heinz (EP 1531036 A1), hereinafter HEINZ, and WHITE (U.S. PGPUB 2018/0051811).
Regarding claim 17, KIM teaches an inflatable seal inflates radially outwardly in all direction to fold a layer of material over the edge that surrounds at least one opening [Fig. 5-7], but is silent as to: wherein the inflatable seal inflates to force the resilient member. In the same field of endeavor, inflatable seals, WHITE teaches an inflatable seal (114) inflates towards the resilient member (slit door (112)) and the seal accommodates relative motion between the door (112) and chamber body (128) [Fig. 5; 0041]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KIM, by having the inflatable seal accommodate the resilient member with relative motion, as suggested by WHITE, in order to extend the life of the seals and reduce seal replacement [0004].
Regarding claim 19, KIM is silent as to: wherein the tool includes a lower tool with a base and a nest that protrudes upwardly from the base, and the tool further includes an upper tool having a recessed area that receives the nest when the tool is closed, and wherein the nest comprises a lower portion, an upper portion, and a narrowing neck portion that is positioned between the upper and lower portions to provide a recess that receives the expandable member.
In the same field of endeavor, folding apparatus, HEINZ teaches: wherein the tool (HEINZ teaches an apparatus [Fig. 8]) includes a lower tool (lower part B [Fig. 8; 0028]) with a base (base plate (31) [0032]) and a nest that protrudes upwardly from the base (mold plate (401) that protrudes from the base [Fig. 8; 0031]), and the tool further includes an upper tool (upper part A [Fig. 8; 0028]) having a recessed area that receives the nest when the tool is closed (HEINZ teaches molded retaining part (502) that receives the mold plate (401) when the tool is closed [Fig. 8; 0030; Fig. 10]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KIM, by having a tool with an upper and lower portion and a nest, as suggested by HEINZ, in order to have a largely accurate turn in the protruding edges of the blank is ensured [0008].
KIM and HEINZ are silent as to: wherein the nest comprises a lower portion, an upper portion, and a narrowing neck portion that is positioned between the upper and lower portions to provide a recess that receives the inflatable seal. In the same field of endeavor, inflatable members, WHITE teaches a tool/nest [Fig. 2] that has a lower portion (166) and an upper portion (128) and a narrowing neck portion (Fig. 2) that has a recess (200) and the inflatable seal (114) is in the recess [Fig. 2; 0029]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KIM and HEINZ, by having the nest with a lower and upper portion and a neck portion to provide a recess for the inflatable seal, as suggested by WHITE, in order to extend the life of the seals and reduce seal replacement [0004].
Regarding claim 18, KIM teaches all of the limitations as stated above, but is silent as to wherein the resilient member comprises a spring that completely surrounds the inflatable seal. In the alternative, in the same field of endeavor, folding apparatus, HEINZ teaches resilient members (502, 401) that surround the hoses (413) [Fig. 10; 0045; 0048].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. PGPUB 2010/0170631), hereinafter KIM, in view of Spicka et al. (U.S. 3,578,535), hereinafter SPICKA.
Regarding claim 18, KIM teaches all of the limitations as stated above, but is silent as to: but is silent as to wherein the resilient member comprises a spring that completely surrounds the inflatable seal. In the same field of endeavor, folding apparatus, SPICKA teaches springs (421) that completely surround deformable tubes (414) [Fig. 17; Col. 7, lines 45-48]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HEINZ, by having springs surround deformable tubes, as suggested by SPICKA, in order to apply pressure on the edges [Col. 7, lines 43-48].
Claim 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl-Heinz (EP 1531036 A1), hereinafter HEINZ, in view of Miyazaki et al. (JP 57098342A), hereinafter MIYAZAKI.
Regarding claim 20, HEINZ teaches: wherein the component has an upper surface and a lower surface facing opposite the upper surface (HEINZ shows the component has an upper surface and a lower surface facing the opposite surface [Fig. 8]), and wherein the edge of the at least one opening extends through an entire thickness of the component from the upper surface to the lower surface (HEINZ shows the opening above the component extends through the thickness of the component [Fig. 8], which Examiner is interpreting the open space between the upper and lower parts (A, B) is the opening.), and wherein the expandable member expands radially outwardly in a direction away from a center of the at least one opening such that the expansion from the deflated position to the inflated position causes folding of (HEINZ teaches the hose (413) expands in a circular manner, which would inherently expand outwardly and it is expanded away from a center of the opening [Fig. 9]. The hoses (413) expand are expanded in a position away from the center of the at least one opening [Fig. 9]) the layer of material over an outer surface of the component that surrounds the at least one opening (HEINZ shows the blank (11) is fold over an outer surface of the workpiece (21) that surrounds the opening, which the opening changed when the mold retaining part (502) is moved into a closed position [Fig. 10]).
HEINZ is silent to expanding radially outward. In the same field of endeavor, folding apparatus, MIYAZAKI teaches: wherein the component has an upper surface and a lower surface facing opposite the upper surface, and wherein the edge of the at least one opening extends through an entire thickness of the component from the upper surface to the lower surface (MIYAZAKI shows the opening above the component extends through the thickness of the component [Fig. 3(b); 0002], which Examiner is interpreting the open space above the ply (10a) is the opening.), and wherein the expandable member expands radially outwardly in a direction away from a center of the at least one opening (MIYAZAKI teaches the bladders (8, 8’) are inflated by air and expands on either side of the ply [0002], and the bladders expand radially outwardly in a direction away from the center of the at least one opening [Fig. 3(b)]) such that the expansion from the deflated position to the inflated position causes folding of the layer of material over an outer surface of the component that surrounds the at least one opening (MIYAZAKI shows the breaker ply (10b) is folded over an outer surface of the ply (10a) that surrounds the at least one opening [Fig. 3(a-d); 0002]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HEINZ, by having an expandable member that expands outwardly away from a center of the opening, as suggested by MIYAZAKI, in order to fold the edges of the layer with a simpler apparatus and improved accuracy [0002].
Regarding claim 21, HEINZ teaches: wherein the expandable member inflates to expand radially outwardly in all directions to fold the layer of material in a radially outward direction over the edge that surrounds the at least one opening (HEINZ shows the hoses (413) inflate and expand radially outwardly in all directions as it is expanded in a circular manner [Fig. 9]. HEINZ teaches the expanded hose is inflated outwardly in all directions in order be compressed and fold the edge [Fig. 9; 0049]), but fails to teach the expandable member inflates in a radially outward direction over the edge.
In the same field of endeavor, folding apparatus, MIYAZAKI teaches the bladders (8, 8’) are inflated by air and expands on either side of the ply [0002], and the bladders expand radially outwardly in a direction away from the center of the at least one opening [Fig. 3(b)]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HEINZ, by having an expandable member that expands outwardly away from a center of the opening, as suggested by MIYAZAKI, in order to fold the edges of the layer with a simpler apparatus and improved accuracy [0002].
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl-Heinz (EP 1531036 A1), hereinafter HEINZ, in view of Spicka et al. (U.S. 3,578,535), hereinafter SPICKA.
Regarding claim 22, HEINZ teaches all of the limitations as stated above, but is silent as to: wherein the spring completely surround the expandable member. In the same field of endeavor, folding apparatus, SPICKA teaches springs (421) that completely surround deformable tubes (414) [Fig. 17; Col. 7, lines 45-48]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HEINZ, by having springs surround deformable tubes, as suggested by SPICKA, in order to apply pressure on the edges [Col. 7, lines 43-48].
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl-Heinz (EP 1531036 A1), hereinafter HEINZ, in view of WHITE (U.S. PGPUB 2018/0051811).
Regarding claim 23, HEINZ teaches: wherein the tool (HEINZ teaches an apparatus [Fig. 8]) includes a lower tool (lower part B [Fig. 8; 0028]) with a base (base plate (31) [0032]) and a nest that protrudes upwardly from the base (mold plate (401) that protrudes from the base [Fig. 8; 0031]), and the tool further includes an upper tool (upper part A [Fig. 8; 0028]) having a recessed area that receives the nest when the tool is closed (HEINZ teaches molded retaining part (502) that receives the mold plate (401) when the tool is closed [Fig. 8; 0030; Fig. 10]). HEINZ is silent as to: wherein the nest comprises a lower portion, an upper portion, and a narrowing neck portion that is positioned between the upper and lower portions to provide a recess that receives the inflatable seal. In the same field of endeavor, inflatable members, WHITE teaches a tool/nest [Fig. 2] that has a lower portion (166) and an upper portion (128) and a narrowing neck portion (Fig. 2) that has a recess (200) and the inflatable seal (114) is in the recess [Fig. 2; 0029]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HEINZ by having the nest with a lower and upper portion and a neck portion to provide a recess for the inflatable seal, as suggested by WHITE, in order to extend the life of the seals and reduce seal replacement [0004].
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl-Heinz (EP 1531036 A1), hereinafter HEINZ, in view of Rolf et al. (DE 3045898 A1), hereinafter ROLF, and Azzara et al. (U.S. 5,151,236), hereinafter AZZARA.
Regarding claim 24, HEINZ teaches wherein: the component has an upper surface and a lower surface facing opposite the upper surface (HEINZ shows the component has an upper surface and a lower surface facing the opposite surface [Fig. 8]), and wherein the at least one opening is defined by a peripheral surface that extends from the lower surface to the upper surface (HEINZ shows the opening above the component extends through the thickness of the component [Fig. 8], which Examiner is interpreting the open space between the upper and lower parts (A, B) is the opening.); the layer of material extends along the lower surface and the peripheral surface to terminate at a distal portion (HEINZ shows the layer of material extends along the lower surface and the peripheral surface to terminate at a distal point [Fig. 9]), but is silent as to: the expandable member is configured to expand and force the distal portion in a radially outward direction to rest against the upper surface of the component.
HEINZ does not explicitly teach: the layer of material extends along the lower surface and the peripheral surface to terminate at a distal portion. In the same field of endeavor, folding apparatus, ROLF teaches a layer of material that extends along a lower surface and peripheral surface to terminate at a distal portion [Fig. 3]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HEINZ, by having the layer of material extends along the lower surface and the peripheral surface to terminate at a distal portion, as suggested by ROLF, in order to fold an edge of the layer [0002].
HEINZ and ROLF are silent as to: the expandable member is configured to expand and force the distal portion in a radially outward direction to rest against the upper surface of the component. In the same field of endeavor, folding apparatus, AZZARA teaches: the component has an upper surface and a lower surface facing opposite the upper surface (AZZARA teaches a forming die (24) that has an upper surface (25) and a lower surface facing opposite the upper surface [Fig. 4a; Col. 6, lines 1-6]), and wherein the at least one opening is defined by a peripheral surface that extends from the lower surface to the upper surface (AZZARA teaches at least one opening is defined by a peripheral surface that extends from the lower surface to the upper surface ); . . . ; and the expandable member is configured to expand and force the distal portion in a radially outward direction to rest against the upper surface of the component (AZZARA teaches the expandable member (22) is configured to expand and force the distal portion (10) in a radially outward direction to rest against the upper surface of the component [Figs. 4a-4c; Col. 6, lines 32-45]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HEINZ and ROLF, by having the expandable member expand and force the distal portion radially outward, as suggested by AZZARA, in order for the strip to be deformed without breaking [Col. 2, lines 67-68]. Furthermore, it is a known option to inflate the layer radially outward, as taught by AZZARA and one of ordinary skill would pursue a known option within his or her technical grasp. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007)(“A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. PGPUB 2010/0170631), hereinafter KIM, in view of Rolf et al. (DE 3045898 A1), hereinafter ROLF, and Azzara et al. (U.S. 5,151,236), hereinafter AZZARA.
Regarding claim 25, KIM teaches: wherein: the component has an upper surface and a lower surface facing opposite the upper surface (KIM shows the mandrel (140) has an upper surface and a lower surface facing the opposite of the upper surface [0047; Fig. 7]), and wherein the at least one opening is defined by a peripheral surface that extends from the lower surface to the upper surface (KIM teaches the opening is defined by a peripheral surface that extends from the lower surface to the upper surface [Figs. 5-6; 0047]), but is silent as to: the layer of material extends along the lower surface and the peripheral surface to terminate at a distal portion; and the expandable member is configured to expand and force the distal portion in a radially outward direction to rest against the upper surface of the component. 
KIM does not explicitly teach: the layer of material extends along the lower surface and the peripheral surface to terminate at a distal portion. In the same field of endeavor, folding apparatus, ROLF teaches a layer of material that extends along a lower surface and peripheral surface to terminate at a distal portion [Fig. 3]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KIM, by having the layer of material extends along the lower surface and the peripheral surface to terminate at a distal portion, as suggested by ROLF, in order to fold an edge of the layer [0002].
KIM and ROLF are silent as to: the expandable member is configured to expand and force the distal portion in a radially outward direction to rest against the upper surface of the component. In the same field of endeavor, folding apparatus, AZZARA teaches: the component has an upper surface and a lower surface facing opposite the upper surface (AZZARA teaches a forming die (24) that has an upper surface (25) and a lower surface facing opposite the upper surface [Fig. 4a; Col. 6, lines 1-6]), and wherein the at least one opening is defined by a peripheral surface that extends from the lower surface to the upper surface (AZZARA teaches at least one opening is defined by a peripheral surface that extends from the lower surface to the upper surface ); . . . ; and the expandable member is configured to expand and force the distal portion in a radially outward direction to rest against the upper surface of the component (AZZARA teaches the expandable member (22) is configured to expand and force the distal portion (10) in a radially outward direction to rest against the upper surface of the component [Figs. 4a-4c; Col. 6, lines 32-45]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HEINZ and ROLF, by having the expandable member expand and force the distal portion radially outward, as suggested by AZZARA, in order for the strip to be deformed without breaking [Col. 2, lines 67-68]. Furthermore, it is a known option to inflate the layer radially outward, as taught by AZZARA and one of ordinary skill would pursue a known option within his or her technical grasp. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007)(“A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748